IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


J.R.W.,                                   : No. 338 MAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
E.J.W.,                                   :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.